Citation Nr: 0425712	
Decision Date: 09/17/04    Archive Date: 09/23/04

DOCKET NO.  00-09 691A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Dallas, 
Texas


THE ISSUE

Entitlement to reimbursement or payment of the cost of 
medical treatment provided at the Medical Center of Plano on 
January 14, 1999.  


ATTORNEY FOR THE BOARD

K. Conner, Counsel




INTRODUCTION

The veteran served on active duty from April 1965 to November 
1968.

This matter comes to the Board of Veterans' Appeals (Board) 
from a December 1999 determination of the Department of 
Veterans Affairs (VA) Medical Center (MC) in Dallas, Texas, 
which denied reimbursement or payment of the cost of 
unauthorized medical treatment provided at the Medical Center 
of Plano on January 14, 1999.  


FINDINGS OF FACT

1.  The veteran received medical treatment at the Medical 
Center of Plano on January 14, 1999, for renal colic.  

2.  VA payment or reimbursement of the costs of the medical 
care provided at the Medical Center of Plano on January 14, 
1999, was not authorized.

3.  Service connection is in effect for PTSD, rated as 30 
percent disabling; service connection is not in effect for 
any other disability.  

4.  The veteran is not participating in a rehabilitation  
program.  

5.  The veteran was treated at the Medical Center of Plano on 
January 14, 1999, for a non-service-connected disability 
which is not associated with and held to be aggravating any 
service-connected disability.  


CONCLUSION OF LAW

The criteria for entitlement to payment or reimbursement for 
unauthorized medical services provided at the Medical Center 
of Plano on January 14, 1999, have not been met.  38 U.S.C.A. 
§§ 1703, 1710, 1728 (West 2002); 38 C.F.R. §§ 17.52, 17.53, 
17.54, 17.120, 17.121 (2003). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the veteran under the Veterans Claims 
Assistance Act of 2000 (VCAA).  In an August 2004 letter, the 
RO notified the veteran of the information and evidence 
needed to substantiate and complete his claim, and of what 
part of that evidence he was to provide and what part VA 
would attempt to obtain for him.  38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b)(1) (2003); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The letter also 
advised the veteran to submit any additional evidence he felt 
would support his claim.  Pelegrini v. Principi (Pelegrini 
II), 18 Vet. App. 112 (2004).  

Here, it is noted that the original decision on appeal which 
denied the veteran's claim was dated in December 1999, prior 
to the enactment of the VCAA.  Obviously, therefore, the 
veteran did not receive a VCAA notice prior to the initial 
decision denying his claim.  Nonetheless, the Board finds 
that the lack of such a pre-decision notice is not 
prejudicial to the veteran.  The VCAA notice was provided by 
the RO prior to the transfer and certification of the 
veteran's case to the Board, and the content of the notice 
fully complied with the requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b).  Therefore, the Board finds that to 
decide the appeal at this time would not be prejudicial to 
the veteran.  

Under the VCAA, VA also has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  
In this case, the veteran's medical records and claims folder 
has been provided and there is no indication of outstanding, 
relevant records.  38 U.S.C.A. § 5103A(c) (West 2002); 38 
C.F.R. § 3.159(c)(2), (3) (2003).  Given the nature of this 
claim, the Board finds that a VA medical examination is not 
necessary.  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
development action is necessary in this case.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2003).  

I.  Factual Background

A review of the record indicates that in a June 1997 rating 
decision, the RO granted service connection for post-
traumatic stress disorder (PTSD).  A 30 percent rating has 
been in effect since July 30, 1996.  Service connection is 
not in effect for any other disability.  

On January 14, 1999, the veteran sought treatment at the 
emergency room at the Medical Center of Plano on January 14, 
1999.  He reported that he had been experiencing pain in his 
left lower quadrant and left flank since 4 p.m. the previous 
afternoon, as well as nausea and vomiting.  The clinical 
impression was renal colic.

In a December 1999 determination, the VAMC denied 
reimbursement or payment of the cost of the January 14, 1999, 
medical treatment on the basis that renal colic was not a 
service-connected disability, nor was it adjunct to any 
service-connected disability.

The veteran duly appealed the RO's decision.  He indicated 
that his January 14, 1999, emergency room visit occurred 
during a period when he was being treated for renal colic at 
the North Dallas VAMC.  He indicated that physicians at the 
urology clinic there had advised him that if he experienced a 
problem with his condition, he should seek emergency 
treatment.  The veteran indicated that after he experienced 
an attack of pain in January 1999, he was unable to make it 
to the VAMC, so he went to the Plano Medical Center, which 
was the closest facility.  

II.  Analysis

Initially, the Board must make a determination as to whether 
VA gave prior authorization for the medical care provided at 
the Medical Center of Plano on January 14, 1999.  38 U.S.C.A. 
§ 1703(a); 38 C.F.R. § 17.54 (2003).  This is a factual, not 
a medical, determination.  See Similes v. Brown, 5 Vet. App. 
555 (1994).

Pursuant to 38 U.S.C.A. § 1703(a), when VA facilities are not 
capable of furnishing the care or services required, the 
Secretary may contract with non-Department facilities in 
order to furnish certain care, including hospital care or 
medical services for the treatment of medical emergencies 
which pose a serious threat to the life or health of a 
veteran receiving medical services in a Department facility . 
. . until such time following the furnishing of care in the 
non-Department facility as the veteran can be safely 
transferred to a Department facility.  38 U.S.C.A § 
1703(a)(3); 38 C.F.R. § 17.52.

The admission of a veteran to a non-VA hospital at the 
expense of VA must be authorized in advance.  38 C.F.R. § 
17.54; see Malone v. Gober, 10 Vet. App. 539, 541 (1997).  In 
the case of an emergency that existed at the time of 
admission, an authorization may be deemed a prior 
authorization if an application is made to VA within 72 hours 
after the hour of admission.  38 C.F.R. § 17.54 (2003).

In this case, there is no evidence, nor does the veteran 
contend, that he obtained prior authorization for payment of 
the medical services provided at the Medical Center of Plano 
on January 14, 1999.  

The Board recognizes that in his May 2000 substantive appeal, 
the veteran indicated that VA physicians advised him to seek 
immediate medical treatment should his kidney disorder worsen 
and that his January 1999 treatment at the Medical Center of 
Plano "was reported to" the Dallas VAMC within 72 hours.  
There is nothing in the record, however, to suggest that the 
VAMC personnel advised the Medical Center of Plano that the 
veteran's medical bills would be paid by VA.  Furthermore, 
even if statements to that effect had been made, such 
statements would not constitute authorization for private 
hospitalization within the meaning of 38 U.S.C.A. § 1703(a).  
See e.g. VAOPGCCONCL 1-95 (Mar. 31, 1995); Zimick v. West, 11 
Vet. App. 45, 52 (1998); Smith v. Derwinski, 2 Vet. App. 378, 
379 (1992) (holding that the advice of a doctor to go to a 
non-VA hospital is not the specific type of authorization 
contemplated in the regulation).  

In view of the foregoing, the Board finds that authorization 
for the medical treatment provided at the Medical Center of 
Plano on January 14, 1999, was not obtained.  38 U.S.C.A. § 
1703 (West 2002); 38 C.F.R. §§ 17.52, 17.53, 17.54 (2003).  
Thus, the issue on appeal must be decided in light of the 
requirements for reimbursement or payment for medical 
expenses incurred without prior authorization from VA.  38 
U.S.C.A. § 1728; 38 C.F.R. § 17.120 (2003).

Under those criteria, VA may reimburse veterans entitled to 
hospital care or medical services for the reasonable value of 
such services that are provided by a non-VA facility if:

(1) such care or services were rendered in a 
medical emergency of such nature that delay would 
have been hazardous to life or health; and

(2) such care or services were rendered to a 
veteran in need thereof (A) for an adjudicated 
service-connected disability, (B) for a non-
service-connected disability associated with and 
held to be aggravating a service-connected 
disability, (C) for any disability of a veteran who 
has a total disability permanent in nature from a 
service-connected disability, or (D) for any 
illness, injury, or dental condition in the case of 
a veteran who (i) is a participant in a vocational 
rehabilitation program and (ii) is medically 
determined to have been in need of care or 
treatment to make possible such veteran's entrance 
into a course of training, or prevent interruption 
of a course of training, or hasten the return to a 
course of training which was interrupted because of 
such illness, injury, or dental condition; and

(3) Department or other Federal facilities were not 
feasibly available, and an attempt to use them 
beforehand would not have been reasonable, sound, 
wise, or practical.

38 U.S.C.A. § 1728; 38 C.F.R. § 17.120.  All three statutory 
requirements must be met before reimbursement can be 
authorized.  Zimick v. West, 11 Vet. App. 45, 49 (1998); 
Malone v. Gober, 10 Vet. App. 539, 547 (1997).

In this case, a review of the record indicates that the 
veteran does not satisfy the second criterion as set forth 
above.  As noted, service-connection is currently in effect 
for PTSD only, rated as 30 percent disabling.  Service-
connection is not in effect for any other disability.  When 
the veteran was seen at the Medical Center of Plano on 
January 14, 1999, he was treated for renal colic.  The 
records are clear and unambiguous in this regard.  Therefore, 
he was not treated for a service-connected disability.  
Moreover, the record contains no indication, nor does the 
veteran contend, that his renal colic is associated with and 
held to be aggravating his PTSD.  Further, his sole service-
connected disability has been evaluated as 30 percent 
disabling since July 1996; a total rating is not in effect.  
Therefore, the veteran does not have a total disability, 
permanent in nature, resulting from a service-connected 
disability.  Finally, the record contains no indication, nor 
does the veteran contend, that he is participating in a 
rehabilitation program.  

Since all three requirements of 38 U.S.C.A. § 1728 and 38 
C.F.R. § 17.120 have not been met, entitlement to 
reimbursement or payment by VA of the cost of unauthorized 
medical treatment provided at the Medical Center of Plano on 
January 14, 1999, must be denied.

In reaching this decision, Board has considered that the 
Veterans Millennium Health Care and Benefits Act also 
provides general authority for the reimbursement of non-VA 
emergency treatment.  See 38 U.S.C.A. § 1725 (West 2002).  
This provision, however, took effect 180 days after the date 
of enactment, i.e. May 29, 2000, and the Act made no 
provision for reimbursement of unauthorized expenses incurred 
prior to May 29, 2000.  Thus, this provision does not provide 
a basis on which to grant the veteran's claim.  




ORDER

Entitlement to reimbursement or payment of the cost of 
unauthorized medical treatment provided at the Medical Center 
of Plano on January 14, 1999, is denied.  



____________________________________________
	James L. March
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



